SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 LEUCADIA NATIONAL CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of the transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Leucadia National Corporation May 5, 2014 Dear Shareholder: According to our latest records, we have not yet received your proxy for the important Annual Meeting of Shareholders of Leucadia National Corporation on May 13, 2014, at which your Board of Directors recommends that shareholders vote FOR all the proposals on the agenda. Please help your company avoid the expense of further solicitation by voting TODAY –to ensure your shares are represented at the Annual Meeting, we encourage you to submit your proxy by telephone or by Internet. Thank you for your cooperation. Very truly yours, Joseph S. Steinberg Richard B. Handler Chairman of the Board Chief Executive Officer YOUR VOTE IS IMPORTANT: Since time is short, we encourage you to vote your shares by telephone or by Internet—please simply follow the easy instructions on the enclosed proxy card. If you have any questions, or need assistance in voting your shares, please call our proxy solicitor, INNISFREE M&A INCORPORATED TOLL-FREE, at 1-877-717-3926.
